FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                        DATE: September 23, 2021

CASE OF:     IN RE: AMENDMENTS TO RULE REGULATING THE
             FLORIDA BAR 4-7.19

DOCKET NO.: SC21-775

OPINION FILED: September 9, 2021

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

On p. 3, Bar Rule 4-7.19(b), line 3, “appliable” was changed to
“applicable.”

On p. 4, Bar Rule 4-7.19(f)(5), line 2, “incompliance” was changed to
“in compliance.”

On p. 4, Bar Rule 4-7.19(g), line 3, “appliable” was changed to
“applicable.”


SIGNED: OPINION CLERK